[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                           FILED
                    _____________________________U.S. COURT OF APPEALS
                                                   ELEVENTH CIRCUIT
                                                        July 12, 2006
                             No. 05-14192           THOMAS K. KAHN
                    _____________________________         CLERK

                    D. C. Docket No. 04-02792-CV-3-IPJ

PAMELA CHENAULT,

                                                Plaintiff-Appellant,
     versus


AMERIPRIDE LINEN AND
APPAREL SERVICES
also known as AMERICAN LINEN
SUPPLY COMPANY

                                                Defendant-Appellee.


              _________________________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
              _________________________________________

                              (July 12, 2006)

Before EDMONDSON, Chief Judge, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Plaintiff-Appellant Pamela Chenault appeals the district court’s order

granting summary judgment in favor of her former employer, Ameripride Linen

and Apparel Services (“Ameripride”), on her claim of sexual harassment, in

violation of Title VII, 42 U.S.C. § 2000e-2. No reversible error has been shown;

we affirm.

      We review a district court’s grant of summary judgment de novo, viewing

the facts--as supported by the evidence in the record--and reasonable inferences

from those facts in the light most favorable to the nonmoving party. Young v.

City of Palm Bay, 358 F.3d 859, 860 (11th Cir. 2004). Summary judgment is

proper where no genuine issue of material fact exists. Id.

      Chenault challenges the district court’s determination that she did not

establish a prima facie case of sexual harassment that resulted in a tangible

employment action. Chenault, who worked at Ameripride from May 1999 until

November 2003, had a sexual relationship with her supervisor, Steve Brantley,

from February 2003 until she ended the affair in October 2003. On 6 November

2003, Brantley fired Chenault for not notifying him of her absence from work the

previous day; and Chenault alleges that Brantley actually fired her because she

ended their affair.




                                          2
      To establish a prima facie case of sexual harassment, a plaintiff must show

that: (1) she belongs to a protected group; (2) she has been subject to unwelcome

sexual harassment; (3) the harassment was because of her sex; (4) the harassment

was sufficiently severe or pervasive to alter the terms and conditions of

employment; and (5) there is a basis for holding the employer liable. Pipkins v.

City of Temple Terrace, 267 F.3d 1197, 1199 (11th Cir. 2001).

      After reviewing the record, we are not persuaded that Chenault could show

that the alleged harassment by Brantley was because of her sex. Chenault testified

that, before she ended her relationship with Brantley, he suggested to her that she

was missing too much work. Shortly before Chenault ended the affair in October

2003, Brantley met with Mary Geraldine Stanford, General Manager of the

Ameripride plant where he and Chenault worked, and informed her that Chenault

had many absences from work. Stanford recommended that Brantley give

Chenault a written warning about her absences. Brantley then issued Chenault a

written warning stating that her excessive absences could result in her termination.

After Chenault ended her relationship with Brantley, she was absent from work on

November 5; and she did not provide Ameripride with notice of this absence. On

November 6, Brantley told Chenault that she was fired because she had been




                                         3
absent from work without calling into Ameripride to inform the company of her

November 5 absence.

      Even if Brantley fired Chenault, not for her November 5 absence, but

because--as she claims--she ended their affair, Chenault has presented no evidence

that she was fired because of her sex. See Pipkins, 267 F.3d at 1200 (concluding

that, when plaintiff was fired after ending a consensual sexual relationship with a

supervisor, her termination was “attributable to [the supervisor’s] personal

animosity and would not meet the Title VII requirement that the alteration of terms

and conditions of employment be because of sex”) (internal quotation omitted);

Walton v. Johnson & Johnson Servs., 347 F.3d 1272, 1281 (11th Cir. 2003)

(explaining that, when reviewing an allegation of sexual harassment that resulted

in an employee’s termination, we must determine whether the employer took the

employee’s sex into account when she was terminated). Without this showing, the

district court properly concluded that Chenault had not presented a prima facie

case of sex discrimination.

      More important, even assuming that Chenault established a prima facie case

of discrimination, she has not shown that Ameripride’s reason for her termination

--her absence from work without giving the company prior notice--was a pretext

for discrimination. See Rojas v. Florida, 285 F.3d 1339, 1342 (11th Cir. 2002)


                                         4
(explaining that, if plaintiff establishes a prima facie case of discrimination,

employer has burden of presenting a legitimate, nondiscriminatory reason for its

employment decision, which plaintiff then may rebut as pretext for

discrimination). Therefore, the district court’s grant of summary judgment to

Ameripride was appropriate.

      AFFIRMED.




                                           5